The question involved in this case is whether the resale tax deed under which the intervener, Oldham, plaintiff in error herein, claims title is valid. The deed was made and recorded in 1931 pursuant to resale held in 1931. The plaintiff, the former owner, prevailed in the lower court and urges that the tax deed is void for three reasons.
We find it necessary to refer only to the one contention of the plaintiff that the two lots covered by the tax deed are improved property in the city of Lawton and were sold at the resale for less than the full amount of taxes, interest, penalty and costs assessed against them. The evidence supports the position taken by the plaintiff, and it follows that the resale and the deed based thereon are void. Section 12755, O. S. 1931, 68 O.S.A. § 414; Mahoney v. Barton, 168 Okla. 586,35 P.2d 443; Pimm v. Waldron, 118 Okla. 5, 244 P. 37; Deneen v. Gillispie, 180 Okla. 342, 70 P.2d 1078.
Judgment affirmed.
BAYLESS, C. J., and CORN, GIBSON, and DANNER, JJ., concur.